Citation Nr: 0813810	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  03-34 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for urethritis due to 
gonococcus, claimed as a sexually transmitted disease.

3.  Entitlement to service connection for a kidney disorder.

4.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his brother

ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the above claims.


REMAND

In July 2005, the veteran was afforded a video-conference 
hearing in this matter before the Board at his local RO.  
However, since the Veterans Law Judge who conducted the July 
2005 hearing is no longer employed by the Board, and the law 
requires that the Veterans Law Judge who conducts a hearing 
on appeal must participate in any decision made on that 
appeal (38 C.F.R. § 20.707 (2007)), the veteran was advised 
in a March 2008 letter of his right to another Board hearing.  
Thereafter, in a written statement signed by the veteran and 
received by the Board in March 2008, he communicated his 
desire to attend another video-conference hearing before a 
Veterans Law Judge at his local RO.  Consequently, the Board 
finds that it has no alternative but to remand this case so 
that the veteran can be afforded his requested hearing.

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the veteran with a video-
conference hearing before a member of 
the Board at the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


